DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 16, 2021 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20090159311A1 (Zheng).

Regarding claim 1, Zheng teaches a battery system. Zheng teaches a secondary battery comprising an electrode assembly [i.e. fig. 1 #100]; a case [#305; 0098] for accommodating the electrode assembly ; a cap plate [#335] coupled to the case; and a terminal part [#410; #325] that is electrically connected to the electrode assembly and is extended to penetrate through the cap plate [fig. 4, 14], wherein the terminal part comprises a first area [#410; 0102] that is electrically connected to the electrode assembly, the first area having a first thickness inside of the case, and a second area having a second thickness that is thicker than the first thickness [#405] and is electrically connected to the first area, the second area having the second thickness outside of the case and being bendable so as to be parallel with the cap plate outside of the case [fig. 14 or shown below; annotated fig. 4].


    PNG
    media_image1.png
    295
    487
    media_image1.png
    Greyscale



Regarding claim 2, Zheng teaches wherein the first and second areas are insulated from the cap plate by an insulating molding resin [i.e. #1615; sealing material; 0165, 0179; 0183].  

Regarding claim 3, modified Zheng teaches the secondary battery of claim 1, wherein the first and second areas are electrically connected to each other inside of the cap plate [0102; thru the current collector #310].

Regarding claim 4, modified Zheng the secondary battery of claim 1, however is silent with respect to wherein the first area includes a first hook area located at an end of the first area, the second area includes a second hook area located at an end of the second area. Zheng goes teach the first area and second area are couple to each other. As can be seen in KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).

Regarding claim 5, Zheng teaches in fig. 14b the first area is in a S shape (i.e. #1425].
Regarding claim 6, Zheng teaches, wherein the first area is connected to a single tab or multi-tabs extending from the electrode assembly [#310; current collector; 0102].

Regarding claim 7, Zheng teaches wherein the second area is bent in parallel with the cap plate [fig. 4]

Regarding claim 8, Zheng teaches wherein the second area is bent in parallel with the cap plate is welded [0102].

Regarding claim 9, Zheng teaches the secondary battery of claim 8, wherein an insulation plate [fig. 61 #6105-protection cover; 0185-0186] is positioned between the second area of the terminal part and the cap plate. In regards to the claimed “during and after welding of the second area of the terminal part,” to the second area of another secondary battery, is not 
It is noted, that Zheng teaches the protective cover is made of materials that are insulators, fire resistant, and are not readily degraded by the electrolyte of the battery cell. By forming the protection cover 6105 using insulating materials, short-circuits resulting from physical distortion of the connector 800 (e.g., during a vehicle collision/accident) with respect to the cover plate 1605 are reduced and/or eliminated. Thus, it is the Examiner’s position that the insulation plate will still be in place after the welding has occurred between the second area and cap plate, as the protection cover is not easily degradable and keeps the structure intact.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729